MEMORANDUM**
Robert Schachner appeals pro se the district court’s order denying reconsideration of its order denying Schachner’s motion to hold Allegro Corporation in contempt of a 1997 court order enforcing certain distribution agreements between Allegro and the corporations Schachner controls. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Navajo Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.2003), and we affirm.
Because Schachner’s motion for reconsideration was untimely, we construe it as a motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b). See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 & n. 35 (9th Cir.1992). The district court did not abuse its discretion in denying the motion because Schachner did not demonstrate mistake, new information, or any other legitimate basis for relief. See id. at 1463; Fed.R.Civ.P. 60(b).
We deny Schachner’s motion for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.